UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     WILLIAM EDWARD DI GIACOMO,                      DOCKET NUMBER
                 Appellant,                          PH-0752-14-0737-I-1

                  v.

     UNITED STATES POSTAL SERVICE,                   DATE: September 11, 2015
                   Agency.



             THIS FINAL ORDER IS NONPRECEDENTIAL *

          William Edward Di Giacomo, Ellington, Connecticut, pro se.

          Anthony T. Rice, Esquire, Windsor, Connecticut, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member



                                       FINAL ORDER

¶1         The appellant has filed a petition for review of the December 10, 2014
     initial decision in this appeal. Initial Appeal File, Tab 28; Petition for Review
     (PFR) File, Tab 1. During later settlement discussions, the appellant decided to
     withdraw the petition for review and submitted a letter to that effect. PFR File,


     *
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                         2

     Tab 6.    The appellant’s letter includes a statement signed by the agency’s
     representative, declaring that the agency has no objection to the withdrawal of the
     petition for review. Id.
¶2         Finding that withdrawal is appropriate under these circumstances, we
     DISMISS the petition for review as withdrawn with prejudice to refiling. The
     initial decision of the administrative judge is final. This is the Board’s final order
     in this matter.     Title 5 of the Code of Federal Regulations, section 1201.113
     (5 C.F.R. § 1201.113).

                        NOTICE TO THE APPELLANT REGARDING
                           YOUR FURTHER REVIEW RIGHTS
          You have the right to request review of this final decision by the United
     States Court of Appeals for the Federal Circuit. You must submit your request to
     the court at the following address:
                                 United States Court of Appeals
                                     for the Federal Circuit
                                   717 Madison Place, N.W.
                                    Washington, DC 20439

          The court must receive your request for review no later than 60 calendar
     days after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec.
     27, 2012). If you choose to file, be very careful to file on time. The court has
     held that normally it does not have the authority to waive this statutory deadline
     and that filings that do not comply with the deadline must be dismissed. See
     Pinat v. Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
          If you need further information about your right to appeal this decision to
     court, you should refer to the Federal law that gives you this right. It is found in
     Title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
     Dec. 27, 2012). You may read this law as well as other sections of the United
     States   Code,      at   our    website,   http://www.mspb.gov/appeals/uscode/htm.
     Additional        information     is   available    at    the    court’s     website,
                                                                                  3

www.cafc.uscourts.gov. Of particular relevance is the court’s “Guide for Pro Se
Petitioners and Appellants,” which is contained within the court’s Rules of
Practice, and Forms 5, 6, and 11.
     If you are interested in securing pro bono representation for your appeal to
the Court of Appeals for the Federal Circuit, you may visit our website at
http://www.mspb.gov/probono for information regarding pro bono representation
for Merit Systems Protection Board appellants before the Federal Circuit. The
Merit Systems Protection Board neither endorses the services provided by any
attorney nor warrants that any attorney will accept representation in a given case.




FOR THE BOARD:                            ______________________________
                                          William D. Spencer
                                          Clerk of the Board
Washington, D.C.